DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on December 1, 2020.
Claims 21-40 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Jr. et al. U.S. Patent Number 7,734,705 B1 (hereinafter Wheeler), further in view of Berkman et al. U.S. Patent Application Publication Number 2006/0053425 A1 (hereinafter Berkman), and further in view of Hines et al. U.S. Patent Application Publication Number 2012/0179538 A1 (hereinafter Hines).

As per claims 21, 28, 35, Wheeler discloses a method of cloud based messaging (see shadowbox framework 121 converts inbound or outbound messages into an intermediate protocol format for user or subscriber on column 8 line 11-5), comprising: 

receiving a message (see receiving message step 151 and convert into an intermediate protocol on column 8 line 35-42 and Figure 7) and a message topic from a message sender; 

storing the message topic and the message on the message queue (see storing message in a queue step 153 with conversation tag, or topic as claimed, on column 8 line 57-52 and Figure 7); 

retrieving the message from the message queue (see retrieve message from queue for delivery step 154 on column 8 line 59-63 and Figure 7);
translating the message from a message bus protocol to a recipient protocol (see convert from intermediate protocol, or message bus protocol as claimed, to a recipient protocol step 157 on column 8 line 63-67); and
transmitting the translated message to a message recipient (see delivery of message step 159 on column 8 line 63-67).

Wheeler do not disclose expressly: transaction between a point of sale (POS) terminal and a personal identification terminal.
Berkman
Wheeler and Berkman are analogous art because they are from the same field of endeavor, message queue system.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to perform transaction between devices such as a point of sale (POS) terminal.  The motivation for doing so would have been to provide messages to recipient on a variety of business application programs (see Abstract and see page 4 section [0038] in Berkman).  Therefore, it would have been obvious to combine Wheeler and Berkman for the benefits of transaction between a point of sale (POS) terminal and a personal identification terminal to obtain the invention as specified in claims 21, 28, 35.

Wheeler and Berkman do not disclose expressly: transmission of messages via a cloud network for the POS terminal machines.
Hines teaches: transmission of messages via a cloud network for the POS terminal machines (see transaction message sent between a POS terminal to the cloud service network on page 4 section [0031]).
Wheeler and Hines are analogous art because they are from the same field of endeavor, networked electronic transaction system.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art for point of sale (POS) terminals to perform electronic transactions over a cloud network.  The motivation for doing so would have been to allow flexible cloud network transaction system.  Therefore, it would have been obvious to combine Wheeler and Berkman and Hines for the benefits of point of sale (POS) terminal transactions over a cloud network to obtain the invention as specified in claims 21, 28, 35.


As per claims 22, 29, 36, Wheeler and Berkman and Hines disclose the method of claim 1, the method further comprising: receiving a topic registration request from the message recipient; registering the topic registration with a topic listener; and listening for a message having the registered topic on the message queue (see use of subscriber topic registration for Blogs or RSS feeds on column 8 line 60-67 and see identifying registered subscriber for specific messages and forward messages from RSS feeds on column 10 line 35-45 in Wheeler).

As per claims 23, 30, Wheeler and Berkman and Hines disclose the method of claim 2, the method further comprising: identifying the registered message topic (see message type and delivery detail on column 8 line 40-45, and see conversation link and conversation tag used to label message content for processing on column 8 line 48-52 and see tracking messages using conversation threads to identify specific message thread on column 7 line 52-60 in Wheeler) on the message queue (see use of subscriber topic registration for Blogs or RSS feeds on column 8 line 60-67 and see identifying registered subscriber for specific messages and forward messages from RSS feeds on column 10 line 35-45 in Wheeler).

As per claims 24, 31, 37, Wheeler and Berkman and Hines disclose the method of claim 1, the method further comprising: translating the message from a sender protocol to the message bus protocol (see receiving message step 151 and convert into an intermediate protocol on column 8 line 35-42 and Figure 7 in Wheeler).

As per claims 25, 32, 38, Wheeler and Berkman and Hines disclose the method of claim 2, wherein the listening for a message further comprises periodically polling the message queue for matching messages (see subscriber negotiation and notification of message on column 8 line 62-65 in Wheeler).

As per claims 26, 33, 39, Wheeler and Berkman and Hines disclose the method of claim 1, wherein the message is one of a text message, an encoded command message, and a data structure (see message as text messaging on column 6 line 60-67 in Wheeler).

As per claims 27, 34, 40, Wheeler and Berkman and Hines disclose the method of claim 1, wherein: 
the message sender is among a plurality of message senders (see plurality of senders sending in messages on column 8 line 35-48 in Wheeler),
the message recipient is among a plurality of message recipients (see plurality of recipients is identified on column 8 line 59-65 using user or subscriber profile on column 8 line 50-55 in Wheeler),
the message senders among a plurality of message senders and the message recipients among a plurality of message recipients are organized into logical groups (see user or subscriber profile are created for each sender and recipient on column 8 line 50-55 in Wheeler), and the message sender and the message recipient are different logical groups (see different subscription creates logical groups on column 8 line 60-65, sending certain messages subscribed by users for specific RSS feeds as logical groups Wheeler).



Response to Arguments
Applicant’s arguments, see Remarks on page 8, filed December 1st, 2020, with respect to double patenting have been fully considered and are persuasive.  The obviousness double patenting of claims 21-40 has been withdrawn. 

Applicant’s arguments, see Remarks on page 9, filed December 1st, 2020, with respect to the rejection(s) of claim(s) 21, 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hines et al. U.S. Patent Application Publication Number 2012/0179538 A1 (hereinafter Hines).

Wheeler and Berkman do not disclose expressly: transmission of messages via a cloud network for the POS terminal machines.
Hines
Wheeler and Hines are analogous art because they are from the same field of endeavor, networked electronic transaction system.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art for point of sale (POS) terminals to perform electronic transactions over a cloud network.  The motivation for doing so would have been to allow flexible cloud network transaction system.  Therefore, it would have been obvious to combine Wheeler and Berkman and Hines for the benefits of point of sale (POS) terminal transactions over a cloud network to obtain the invention as specified in claims 21, 28, 35.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anand et al. U.S. Patent Application Publication Number 2014/0040014 A1. POS terminal performing transaction over networked cloud computing environment (see section [0024]).
Pan U.S. Patent Application Publication Number 2017/0103378 A1.  POS machine performing transaction connecting to a cloud server (see section [0004]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451